Citation Nr: 1745838	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a right elbow disorder (claimed as right elbow pain).

2. Entitlement to service connection for a left elbow disorder (claimed as left elbow pain).

3. Entitlement to service connection for a right knee disorder (claimed as right knee pain).

4. Entitlement to service connection for a left knee disorder (claimed as left knee pain).

5. Entitlement to a compensable evaluation for diverticulitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2012.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO").

The Board decides Issues 1-4 below.  The Board REMANDS Issue 5 to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. No medical provider has diagnosed the Veteran with a right elbow disorder.

2. No medical provider has diagnosed the Veteran with a left elbow disorder.

3. No medical provider has diagnosed the Veteran with a right knee disorder.

4. No medical provider has diagnosed the Veteran with a left knee disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

2. The criteria for entitlement to service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

3. The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).
 
4. The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records and associated them with the claims file.  For the four claims decided, the Veteran submitted no post-service treatment records.

VA has also assisted the Veteran by examining him in December 2011.  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Right Elbow, Left Elbow, Right Knee, and Left Knee

VA conducted a general medical compensation examination in December 2011, which included a musculoskeletal examination.  VA x-rayed the Veteran's bilateral elbows and bilateral knees as part of the musculoskeletal examination.  The radiologist found that both the elbows and knees were "normal."  For the elbows, the radiologist reported "no fractures or dislocations," with "soft tissues" being "unremarkable," and "no degenerative disease."  Additionally, there were "no joint effusions."  For the knees, the radiologist reported "no fractures or dislocations," with "soft tissues" being "unremarkable," and "no degenerative disease."  Accordingly, the examiner could not render a diagnosis for any of the claimed issues because there was no pathology to render a diagnosis.

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of chronic disability affecting the bilateral elbows or bilateral knees during the pendency of the appeal.  The Board recognizes the Veteran's statements of experiencing pain during service from carrying toolboxes and luggage and the "locking up" - as described in his May 2013 Notice of Disagreement - of his knees from his duties.  However, pain, by itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claims.


ORDER

Entitlement to service connection for a right elbow disorder (claimed as right elbow pain) is denied.

Entitlement to service connection for a left elbow disorder (claimed as left elbow pain) is denied.

Entitlement to service connection for a right knee disorder (claimed as right knee pain) is denied.

Entitlement to service connection for left knee disorder (claimed as left knee pain) is denied.


REMAND

VA last examined the Veteran for diverticulitis in December 2011.  The Veteran requested re-examination in his May 2013 Notice of Disagreement because he continued to have "routine issues" initially described in a December 2010 private treatment record.  The Board will order a new examination before it decides his appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his service-connected diverticulitis.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2. When the above development has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


